Case 6:19-cv-00557-ADA-JCM Document 41-2 Filed 07/07/20 Page 1 of 3




              EXHIBIT B
 Case5:08-cv-00131
Case  6:19-cv-00557-ADA-JCM   Document
                    Document 20  Filed on41-2  Filedin07/07/20
                                          05/24/09             Page102 of
                                                       TXSD Page       of 17
                                                                          3
 Case5:08-cv-00131
Case  6:19-cv-00557-ADA-JCM   Document
                    Document 20  Filed on41-2  Filedin07/07/20
                                          05/24/09             Page113 of
                                                       TXSD Page       of 17
                                                                          3
